
	
		II
		111th CONGRESS
		1st Session
		S. 964
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Mr. Feingold (for
			 himself, Mr. Reid,
			 Mr. Kohl, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the President to posthumously award a gold
		  medal on behalf of Congress to Robert M. La Follette, Sr., in recognition of
		  his important contributions to the Progressive movement, the State of
		  Wisconsin, and the United States.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Robert M. La
			 Follette, Sr., better known as Fighting Bob La Follette, was
			 born more than 150 years ago, on June 14, 1855, in Primrose, Wisconsin.
			(2)Fighting Bob was
			 elected to 3 terms in the United States House of Representatives, 3 terms as
			 Governor of Wisconsin, and 4 terms as a United States Senator.
			(3)Fighting Bob
			 founded the Progressive wing of the Republican Party.
			(4)Fighting Bob was
			 a lifelong supporter of civil rights and women’s suffrage, earning respect and
			 support from such distinguished Americans as Frederick Douglass and Harriet
			 Tubman Upton.
			(5)Fighting Bob
			 helped to make the Wisconsin Idea a reality at the Federal and
			 State level, instituting election reforms, environmental conservation, railroad
			 rate regulation, increased education funding, and business regulation.
			(6)Fighting Bob was
			 a principal advocate for the Seventeenth Amendment to the Constitution of the
			 United States, which calls for the election of United States Senators by
			 popular vote.
			(7)Fighting Bob
			 delivered an historic speech, “Free Speech in Wartime”, opposing the public
			 persecution of those who sought to hold their Government accountable.
			(8)Fighting Bob
			 played a key role in exposing the corruption during the Teapot Dome
			 Scandal.
			(9)Fighting Bob and
			 his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The
			 Progressive, a monthly magazine for the Progressive community.
			(10)Fighting Bob ran
			 for the presidency on the Progressive ticket in 1924, winning more than 17
			 percent of the popular vote.
			(11)The Library of
			 Congress recognized Fighting Bob in 1985 by naming the Congressional Research
			 Service reading room in the Madison Building in honor of both Robert M. La
			 Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared
			 commitment to the development of a legislative research service to support the
			 United States Congress.
			(12)Fighting Bob was
			 honored in 1929 with 1 of 2 statues representing the State of Wisconsin in
			 National Statuary Hall in the United States Capitol.
			(13)Fighting Bob was
			 chosen as one of Five Outstanding Senators by the Special
			 Committee on the Senate Reception Room in 1957.
			(14)A portrait of
			 Fighting Bob was unveiled in the Senate Reception Room in March 1959.
			(15)Fighting Bob was
			 revered by his supporters for his unwavering support of his ideals, and for his
			 tenacious pursuit of a more just and accountable Government.
			2.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe President is authorized, on behalf of the
			 Congress, to posthumously award a gold medal of appropriate design to Robert M.
			 La Follette, Sr., in recognition of his important contributions to the
			 Progressive movement, the State of Wisconsin, and the United States.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck pursuant to section 2 at a price sufficient to
			 cover the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		4.Status as
			 national medalsThe medals
			 struck under this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.
		5.Authorization of
			 appropriations
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund such sum as may be appropriate to pay
			 for the cost of the medals authorized under this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
